Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 3/12/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-7,9,10,12-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN’749 (CN205532749) in view of CN’983 (CN102071983).

Regarding claim 1: CN’749 discloses an insertion piece configured to be partially inserted and mounted into a center hole of a rotor of camshaft phaser (figure 4), the insertion piece a stepped cylindrical shape and comprising a first cylinder portion (33), a second cylinder portion (32) connected to the first cylinder portion and a third cylinder 
CN’749 fails to disclose the third cylinder portion having a clamping connection portion configured to fix a coil spring.
However, CN’983 teaches the outer cylinder portion having a clamping connection portion configured to fix a coil spring (figure 1).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of CN’749 by providing the arrangement as taught by CN’983 in order to accommodate a torsional spring as taught by CN’983.

Regarding claim 12: CN’749 as modified above discloses the claimed invention as recited above; and CN’749 further discloses a stator (1), a rotor (10) configured to rotate relative to the stator, the rotor having a center hole (11) extending axially through the rotor, a central valve (4) at least partially disposed within the center hole, and an insertion piece (3) fixed to the rotor via the central valve, the insertion piece having: a first cylinder portion sealingly engaging an outer diameter of the central valve (33); 7 6720170.1Serial No. UnknownAtty. Dkt. No. P180160 WO-US a second cylinder portion (32): sealingly engaging a radial inner surface of the center hole, and forming a clearance fit with the outer diameter of the central valve (figure 5), and the first, second, and third cylinder portions formed from one piece (figure 4).

Regarding claim 2: CN’749 discloses a first connection portion configured to connect the first cylinder portion to the second cylinder portion, the first connection portion extending radially outward from an axial side of the first cylinder portion, and a second connection portion configured to connect the second cylinder portion to the third cylinder portion, the second connection portion extending radially outward from an axial side of the second cylinder portion, the first, second and third cylinder portions and the first and second connection portions are integrally formed (figure 4).

Regarding claim 5: CN’749 discloses the second cylinder portion (32) further comprises a plurality of through holes (320) extending radially and arranged in a circumferential direction (figure 4).

Regarding claim 6: CN’749 discloses a stator (1) and a rotor (10) having a center hole (11) extending through the rotor axially, the rotor arranged on an inner radial side of the stator and configured to rotate relative to the stator (figures 1,2) and the insertion piece (3)  is fixed to the rotor, the first and the second cylinder portions are disposed within the center hole (figure 5), and a second connection portion connecting the first and second cylinder portion abuts against axial side of the rotor (311).

Regarding claim 7: CN’749 as modified above discloses the claimed invention as recited above; and CN’749 further discloses the placement of the second cylinder portion within the center hole (figure 5). As to the method of interference fit, a product by 

	Regarding claim 9: CN’983 discloses a spring cover (4) and a coil spring, wherein the spring cover is fixed on one axial side of the stator, and the third (outer) cylinder portion is arranged on an inner radial side of the spring cover (figure 1).

	Regarding claim 10: CN’749 discloses a central valve (4) disposed within the center hole, and a first oil path (401) and a second oil path (402) are formed radially between the central valve and the center hole, the first oil path separated by the first cylinder portion (33).

Regarding claim 13: CN’749 discloses a first connection portion (321) configured to connect the first and second cylinder portions (32,33), the first connection portion defining at least a portion of both a first oil path (401) and a second oil path (402) (figures 4,5).

Regarding claim 14: CN’749 discloses a second connection portion configured to connect the second and third cylinder portions (figure 5), the second connection portion (311) fixed to an axial side of the rotor (2) via the central valve (4).



Regarding claim 16: CN’749 discloses the second connection portion includes a plurality of through-holes (320) configured to fluidly connect the central valve (4) to the rotor (2).   

Allowable Subject Matter
Claims 3,4,8,11,17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746